Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on March 24, 2021, have been carefully considered.  Claims 1-4 have been canceled; no new claims have been added.
Claims 5-12 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on November 15, 2019.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ cancellation of claim 1-4, Applicants’ amendments to claims 5 and 6, and in view of Applicants’ persuasive traversing arguments:
	a. The objection to claim 3;
	b. The 35 U.S.C. 103 rejection of claims 1-4 as being unpatentable over Xia et al. (CN 103466726);
claims 1, 3-5, and 10 as being unpatentable over "Identifying the electrocatalytic sites of nickel disulfide in alkaline hydrogen evolution reaction," by Qiuyu Ma et al. (“Ma et al.”).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeron Kim and Charles Greene on May 18, 2021.

The application has been amended as follows: 
a. In line 2 of claim 10, after the word “sulfur”, please delete the word “powder”.
b. In line 2 of claim 11, after the word “sulfur”, please delete the word “powder”.
	Claims 10 and 11 have been amended to ensure proper antecedent basis.


Allowable Subject Matter
Claims 5-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited references of record do not teach or suggest the limitations of Applicants’ claims regarding the preparation of a mixed solution of ammonium solution and nickel acetate in deionized water, and subjecting said mixed solution to hydrothermal synthesis (claims 5 and 6, and claims 7-9 depending therefrom).  For example, Xia et al. prepare nickel sulfide nanosheets from nickel precursors such as nickel xanthate and nickel xanthogenates (paragraphs [0014]-[0015] of Xia et al.).  
Additionally, Ma et al. do not teach or suggest the limitations of claims 11 and 12, regarding the molar ratio of Ni(OH)2 and sulfur.  While Ma et al. teach a heating temperature of 250°C, this temperature is outside the annealing temperature of 350 to 550°C, as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references of record provide technological background in the preparation of nickel sulfide.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 18, 2021